Case: 14-12990    Date Filed: 06/03/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-12990
                          Non-Argument Calendar
                        ________________________

                D.C. Docket No. 3:13-cr-00041-MMH-MCR-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,


                                    versus


EUGENE BRUCE GRISSETT,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________
                               (June 3, 2015)

Before WILLIAM PRYOR, MARTIN and JULIE CARNES, Circuit Judges.

PER CURIAM:

     Robert Godfrey, appointed counsel for Eugene Grissett, has moved to
              Case: 14-12990     Date Filed: 06/03/2015   Page: 2 of 2


withdraw from further representation of the appellant and has filed a brief pursuant

to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Grissett’s conviction and sentence are AFFIRMED.




                                          2